Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 21, the Prior Art does not teach a motor coupled to the power source, the motor configured to actuate at least one component of a surgical instrument; and 
a controller operatively coupled to the motor and configured to: calculate an instantaneous rate of change of a current draw of the motor; 
calculate an instantaneous rate of change of an angular velocity of the motor; and determine that the motor reached a mechanical limit based on the instantaneous rate of change of the current draw of the motor exceeding a first threshold and the instantaneous rate of change of the angular velocity of the motor exceeding a second threshold.
With respect to claim 26, the Prior Art does not teach energizing a motor to actuate at least one component of a surgical device; 
calculating an instantaneous rate of change of a current draw of the motor; calculating an instantaneous rate of change of an angular velocity of the motor; and 
determining that the motor reached a mechanical limit based on the instantaneous rate of change of the current draw of the motor exceeding a first threshold and the instantaneous rate of change of the angular velocity of the motor exceeding a second threshold.
With respect to claim 31, the Prior Art does not teach energizing a motor to actuate at least one component of a surgical instrument; measuring a current draw of the motor; 
measuring an angular velocity of the motor; detecting the motor reaching a mechanical limit based on the current draw of the motor and the angular velocity of the motor; and 
designating an angular position of the motor corresponding to the mechanical limit as a zero position for calibrating the motor.
Claims 21-35 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846